Dismissed and Memorandum Opinion filed November 25, 2003








Dismissed and Memorandum Opinion filed November 25,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-03-01244-CR &
      14-03-01245-CR
____________
 
JEFFREY JOEL AGUIRRE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause Nos. 933,324
& 933,364
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered a guilty plea to two counts of aggravated
robbery.  In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant on
March 17, 2003, to confinement for 25 years in the Institutional Division of
the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeals.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 25, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.
Do Not Publish C Tex. R. App. P. 47.2(b).